Citation Nr: 1630349	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from October 1958 to January 1979.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2015, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO; a transcript of that hearing is of record.  

In April 2015, the Board remanded the issue on the title page.  The issue has been returned to the Board for appellate review.   

In February 2016, the Veteran filed a notice of disagreement with a February 2016 rating decision concerning the effective date for service connection for diabetes mellitus, type II (diabetes) as shown in the electronic claims file (VBMS).  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the notice of disagreement has just been filed and the RO has not had the time necessary for the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to an earlier effective date for service connection for diabetes will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran reports previous work experience as an electrician / grounds maintenance and an engineering supervisor.  He completed four years of college and received additional industrial education which required a comprehensive examination.  

2.  Service connection is in effect for degenerative disc disease of the lumbosacral spine, status post laminectomy; diabetes mellitus, type II; septic arthritis of the left knee; and right lower extremity radiculopathy. 

3.  The Veteran's service-connected disabilities do not cause him to be unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  Compliant notice was provided in a November 2009 letter.

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records.  During the appeal period, VA also provided the Veteran with relevant examinations.  

Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is in effect for degenerative disc disease of the lumbosacral spine, status post laminectomy; diabetes mellitus, type II; septic arthritis of the left knee; and right lower extremity radiculopathy.  The Veteran's combined disability rating is currently 50 percent.  During the appeal period he does not meet the schedular requirements for TDIU consideration under 38 C.F.R. § 4.16(a).  

Where the percentage requirements are not met, a TDIU may still be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU under section 4.16(b) in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  In this case, however, the issue was referred to VA's Acting Director of Compensation Service who declined to award an extraschedular rating in April 2016.  As such, the Board has the authority to assign an extraschedular rating if such a rating is warranted.  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Under section 4.16(b), the extraschedular provision, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities to warrant a TDIU.  See 38 C.F.R. § 4.16(b).  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 4.16, 4.19 (2015). 

The record establishes that the Veteran has work experience as an electrician, grounds maintenance person, and engineering supervisor.  He completed four years of college and received additional industrial education which required a comprehensive examination.  See VA Form 21-8940 dated December 1, 2009.

The Veteran provided testimony at his Board hearing as to the functional restrictions he experiences due to his back disability.  He stated that he uses a transcutaneous electrical nerve stimulation (TENS) unit and a cold pack frequently to alleviate his back pain.  He described his limitations with standing or walking long distances.  He reported having daily pain that subsides at times, but when he experiences discomfort with too much movement, he has to sit or lay down and utilize a cold pack to relieve his pain.  His pain and discomfort affects his ability to perform the type of work he desires, for instance working around the house.

The Veteran underwent a VA spine examination in September 2008 where he reported intermittent soreness across the lower back occurring weekly with tingling radiation to the right lower extremity.  He avoided heavy lifting.  The Veteran had a normal gait at that time.  Lower extremity strength testing and reflexes were normal, as was sensory testing with the exception of a finding of 1/2 to vibration.  Lumbar spine range of motion was reduced.  There was a mild restriction on doing chores.  It was noted that the Veteran retired due to duration of employment, had worked as an electrician and supervisor, and his spine condition did not affect his employment.

The Veteran was afforded a VA joints examination in September 2008.  There was no hospitalization history related to the left knee.  The Veteran denied symptoms such as giving way, instability, pain, stiffness, weakness, dislocation, and subluxation.  Examination revealed a normal range of motion.  The examiner noted that the left knee did not have any effects on daily activities and did not affect the Veteran's employment. 

A November 2008 clinical evaluation by the Veteran's chiropractor, Dr. B., shows an orthopedic examination of the lumbar spine was conducted along with associated neurological testing.  In relevant part, there was some restriction of lumbar spine range of motion and pain.  Lower extremity reflexes and strength were normal, and there was no sensory deficit.  

The Veteran was afforded another VA joints examination in December 2009.  The left knee had no instability, patellar or meniscus abnormality, or any other abnormality.  Flexion of the knee was mildly reduced.   

The Veteran was afforded a VA back examination in February 2014.  He did not report flare-ups that impacted the function of his back.  He described having pain in the lower back with right sciatic pain.  The Veteran occasionally used a brace and a cane for his back to aid with ambulation.  Lumbar spine range of motion was reduced on examination.  Lower extremity strength was 3/5 (active movement against gravity) or better; there was no muscle atrophy.  Reflexes in the left lower extremity were normal.  Reflexes in the right lower extremity were 1/2.  Sensory examination of the lower extremities was normal.  The examiner noted that the Veteran's back disability affects his ability to work in that he would be unable to perform any type of physical labor.  He could not bend, stoop, tug, pull or walk for long distances or sit for long periods of time.  

The Veteran's left knee was also evaluated by VA in February 2014.  On examination, left knee range of motion was slightly reduced.  Lower extremity strength testing was normal, as was stability testing.  The examiner noted that the Veteran's left knee disability affects his ability to work in that he would be unable to perform any type of physical labor.  He could not bend, stoop, tug, pull or walk for long distances or sit for long periods of time.  

Treatment notes reflect the Veteran has diabetes mellitus that is treated with medication.  There is no indication that activities are regulated as a result of diabetes.  

The evidence outlined above indicates that the Veteran would have some difficulty with physical labor employment.  However, the Veteran has a college degree, additional education, and work experience in positions that could translate to sedentary employment.  Namely, the Veteran worked as a supervisor.  Thus the Board finds that the Veteran would be qualified to work in a sedentary or supervisory position.  While a VA examiner noted that the Veteran may not be able to sit for long periods of time, this does not preclude sedentary and supervisory positions as these types of positions routinely allow for alterations between sitting and mild activity.  

As the evidence is against a finding that the combination of the Veteran's service-connected disabilities would cause him to be unable to secure and follow a substantially gainful occupation in a sedentary or supervisory capacity, a position which he is qualified for due to education and experience, the claim must be denied.  








      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


